Exhibit 21.1 (5-31-2017) Company Name Place of Incorporation AD Fire Protection Systems Inc. Canada Agpro (N.Z.) Limited New Zealand Alteco Technik GmbH Germany API S.p.A. Italy Bomat, Inc. Delaware (USA) Bondex International, Inc. Delaware (USA) Carboline (Dalian) Paint Company Ltd. China Carboline Company Delaware (USA) Carboline Italia S.p.A. Italy Carboline Norge AS Norway CFM Consolidated, Inc. Washington (USA) Citadel Restoration and Repair, Inc. Minnesota (USA) Dane Color UK Limited England & Wales DAP Brands Company Delaware (USA) DAP Foam, Inc. Delaware (USA) DAP Holdings, LLC Delaware (USA) DAP Products Inc. Delaware (USA) Day-Glo Color Corp. Ohio (USA) Dri-Eaz Products, Inc. Washington (USA) Dryvit Holdings, Inc. Delaware (USA) Dryvit Systems Inc. Rhode Island (USA) Euclid Admixture Canada Inc. Canada F T Morrell and Company Limited England & Wales F.T. Morrell (Ireland) Limited Ireland Failsafe Metering International Limited England & Wales Fibergrate Composite Structures Incorporated Delaware (USA) Finishworks, Inc. Ohio (USA) Finishworks, L.L.C. Indiana (USA) First Continental Services Co. Vermont (USA) Flowcrete (Hong Kong) Limited Hong Kong Flowcrete Asia Sdn. Bhd. Malaysia Flowcrete Europe Limited England & Wales Flowcrete Group Limited England & Wales Flowcrete International Ltd. England & Wales Flowcrete Norway AS Norway Flowcrete Sweden AB Sweden Flowcrete UK Ltd. England & Wales GJP Holdings Limited England & Wales Guardian Protection Products, Inc. Delaware (USA) HiChem Paint Technologies Pty. Limited Australia Holton Food Products Company Illinois (USA) Hummervoll Industribelegg AS Norway Company Name Place of Incorporation II Rep-Z, Inc. Pennsylvania (USA) Kirker Enterprises, Inc. Delaware (USA) Kirker Europe Limited Scotland Kop-Coat New Zealand Limited New Zealand Kop-Coat, Inc. Ohio (USA) Krud Kutter, Inc. Georgia (USA) LBG Holdings, Inc. Delaware (USA) Mantrose-Haeuser Co., Inc. Massachusetts (USA) Martin Mathys NV Belgium Morrells Woodfinishes Limited England & Wales NatureSeal, Inc. (83% JV) Delaware (USA) New Ventures (UK) Limited England & Wales New Ventures II (UK) Limited England & Wales NMBFil, Inc. Ohio (USA) Pipeline and Drainage Systems Limited England & Wales Radiant Color NV Belgium RPM Canada Company Canada RPM Canada Investment Company Canada RPM Canada, a General Partnership Canada RPM CH, G.P. Delaware (USA) RPM Consumer Holding Company Delaware (USA) RPM Enterprises, Inc. Delaware (USA) RPM Europe Holdco B.V. Netherlands RPM Funding Corporation Delaware (USA) RPM Holdco Corp. Delaware (USA) RPM Industrial Holding Company Delaware (USA) RPM International Inc. Delaware (USA) RPM Ireland Finance Designated Activity England & Wales RPM Ireland IP Limited Ireland RPM Lux Enterprises S.ar.l. Luxembourg RPM Lux Holdco S.ar.l. Luxembourg RPM New Horizons Belgium SCRL Belgium RPM New Horizons C.V. Netherlands RPM New Horizons Italy S.r.l. Italy RPM New Horizons Netherlands B.V. Netherlands RPM New Horizons Spain, S.L.U. Spain RPM Nova Scotia ULC Canada RPM Performance Coatings Group, Inc. Delaware (USA) RPM Ventures C.V. Netherlands RPM Ventures Ireland Designated Activity Company Ireland RPM Ventures Netherlands B.V. Netherlands RPM WFG Finishworks Holdings, Inc. Nevada (USA) RPM Wood Finishes Group, Inc. Nevada (USA) RPOW France S.A.S. France RPOW UK Limited England & Wales Rust-Oleum Argentina S.A. Argentina Rust-Oleum Brands Company Delaware (USA) Rust-Oleum Corporation Delaware (USA) Company Name Place of Incorporation Rust-Oleum International, LLC Delaware (USA) Rust-Oleum Netherlands BV Netherlands Skagit Northwest Holdings, Inc. Washington (USA) Specialty Polymer Coatings, Inc. Canada Specialty Products Holding Corp. Ohio (USA) SPS B.V. Netherlands Star Holding AS Norway StonCor Africa (Proprietary) Ltd. South Africa StonCor Corrosion Specialists Group Ltda. Brazil StonCor Deutschland GmbH Germany StonCor Group Inc. Delaware (USA) StonCor South Cone S.A. Argentina TCI, Inc. Georgia (USA) Tevco Enterprises, Inc. New Jersey (USA) The Euclid Chemical Company Ohio (USA) Tor Coatings Limited England & Wales Toxement, S.A. Colombia Tremco Barrier Solutions, Inc. Delaware (USA) Tremco Holdings, Inc. Delaware (USA) Tremco illbruck Dis, Ticaret A.S. Turkey Tremco illbruck Group GmbH Germany Tremco illbruck Limited England & Wales Tremco illbruck Productie B.V. Netherlands Tremco illbruck Production SAS France Tremco illbruck Produktion GmbH Germany Tremco illbruck SAS France Tremco Incorporated Ohio (USA) Universal Sealants (U.K.) Limited England & Wales Vandex Holding AG Switzerland Viapol Ltda. Brazil Watco UK Limited England & Wales Weatherproofing Technologies, Inc. Delaware (USA) Zinsser Brands Company Delaware (USA)
